Citation Nr: 1750997	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  16-27 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to special monthly compensation based upon loss of use of the right foot. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1965 to February 1970. 

This case comes before the Board of Veterans' Appeals (the Board) from a February 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran withdrew his claim of entitlement to special monthly compensation based upon loss of use of the right foot in correspondence received in December 2016.


CONCLUSION OF LAW

The criteria for withdrawal of the claim entitlement to special monthly compensation based upon loss of use of the right foot have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the Veteran or by his or her authorized representative.  Id.  

In correspondence received in December 2016, the Veteran notified the Board that he wished to withdraw claim entitlement to special monthly compensation based upon loss of use of the right foot.  This withdrawal is in writing and has been associated with the Veteran's claims file.  There remain no allegations of errors of fact or law for appellate consideration.  The Board does not have jurisdiction to review this claim, and it is therefore dismissed.


ORDER

The withdrawn claim entitlement to special monthly compensation based upon loss of use of the right foot is dismissed.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


